DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 12 and 1, line 3, “an” waste opening should be “a” waste opening.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 10-13, 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (DE 20119196 U1).  All paragraph numbers are of the translated document, found in the office action appendix.
Regarding claims 1, 4, 10, 12, 13, 18, For the purposes of examination the claims are interpreted as not positively claiming the waste bin.
Berger teaches a waste receptacle 1 for sanitary pads ([0002] of translation) comprising:
An elongated columnar body, fig. 1A, having a waste bin holding area configured to accept a waste bin (the bin is a rubbish sack, [0016] of translation, but the waste receptacle is capable of holding a rigid bin if desired), an upper body portion and a lower body portion, wherein the upper portion includes a waste opening (closed by cover 2) through which waste can vertically enter the bin holding area, fig. 1A;
a front door at 30 having top and bottom portions, wherein the bottom portion is pivotally attached to the lower body portion via a hinge (at D2, fig. 2A); and
an opening restraint device, plate 4, connected to the body and the front door and configured to prevent the front door from pivoting away from the body more than about 30 degrees, fig. 2B.
Waste receptacles come in all shapes and sizes.  Berger does not provide specific dimensions of the waste receptacle.  However the drawings, fig. 2B shows the depth to height ratio to be between .25 and .33, just under 1:3, which includes 0.32 (ratio of claim 4), annotated figure 2B, showing overlaid squares in a ratio of 1:3 depth to height.  In addition, Berger teaches that it is known to vary the size of the container, specifically the height [0034], fig. 1A vs. Fig. 1B, to meet capacity needs [0017]. 

    PNG
    media_image1.png
    714
    503
    media_image1.png
    Greyscale

With this in mind, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the waste receptacle of Berger to have the claimed depth to height ratio or another depth to height ratio that will satisfy the needs of the user based on capacity requirements and size restraints as per the teaching of Berger.

Regarding claim 2, the front door of Berger has a height that is at least 70% of the height of the waste receptacle, fig. 2B.

Regarding claim 5, Berger further teaches a waste opening plate 2 pivotally attached proximate the waste opening, fig. 2B.

Regarding claim 11, The references applied above teach all of claim 1, as applied above.  Berger does not teach that the opening restraint device is configured to prevent the front door from pivoting away from the body no more than about 17 centimeters.  
However, Berger teaches that the restraint device is configured to limit the extent that the front door opens in the situation where only trash is thrown away or in a situation where the front door opens to a greater extent [0044] for servicing the waste receptacle.  The waste receptacle front door must pivot open a distance that is sufficient to throw trash away or to remove and replace the bin yet no further in order to hide mechanical structures and so that trash will not spill out.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the opening extent of the front door of Berger to an optimum distance, including the claimed distance based on the size of the waste receptacle, in order to allow access to the interior waste bag or bin while not allowing the front door to open so far that the waste might fall out. 
 
Regarding claims 16 and 17, the references applied above teach all of claim 12, as applied above.  The references applied above do not teach the waste opening width or waste receptacle width.  
As applied above it is known to modify the dimensions of a waste receptacle to achieve optimum capacity.  With this in mind, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the waste receptacle of Berger to satisfy the needs of the user based on capacity requirements and size restraints as per the teaching of Berger.
It is well-known to modify the width of a waste opening to meet the needs of the intended type of waste.  For example, the width of the waste opening is reduced when a receptacle is in for smaller waste items, where a smaller opening helps with odor control, or larger openings for larger waste items.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the waste opening of Berger to have the claimed width dimensions or any other width dimension as a matter of design choice to meet the needs of the type of waste being disposed of while controlling odor.

Regarding claim 19, The references applied above teach all of claim 12, as applied above.  Berger further teaches that the body has a back portion distal the front door, fig. 2B and teaches that it is known for waste receptacles to be placed directly on a floor or attached to a rear wall or a support [0004].  
Although Berger does not teach a releasably attachable wall mount device, in order for the receptacle to hang on a wall, a wall mount device must be present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waste receptacle of Berger to allow the rear wall to be releasably attachable to a wall mount device in order to have the option of placing the receptacle on a wall or directly on the floor in order to meet the needs of a user.

Regarding claim 20, The references applied above teach all of claim 12, as applied above.  Claim 20 recites the height of the waste bin yet the waste bin is not positively claimed because the waste receptacle need only be configured to accept a waste bin.  With this in mind, claiming the height of the waste bin further limits the waste receptacle because it must be capable of holding the waste bin of the claimed size.
Berger, as mentioned above, does not teach a specific height of the waste bin, or the waste receptacle.  
Berger teaches that it is known to vary the size of the container, specifically the height [0034], fig. 1A vs. Fig. 1B, to meet capacity needs [0017]. 
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berger such that the waste receptacle height be capable of housing a waste bin having a height of between 325 to 350 mm, or some other height in order to meet capacity needs of a user as per the teaching of Berger [0017]. 

Claim(s) 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berger as applied to claims 1 and 13 above, and further in view of Priddy (US 7017232). 
Regarding claims 3, 14 and 15, the references applied above teach all of claims 1 and 13, as applied above.  Berger further teaches that the front door has a door attachment structure (pin 37) the body has a body attachment structure (at D1, fig. 2A and 2B), and the opening restraint device comprises an elongated plate with a slot 40 configured to receive the door attachment structure (pin 37), and a body connector (opening at D1, fig 1A and 3A) to connect the to the body attachment structure, wherein the slot has a first end and a second end with a width decreasing from the first end to the second end, fig 3A.
Berger does not teach that the decreasing slot width creates a friction fit.  
However Priddy teaches a pivot limiting means having a plate 28 with a slot 32 that is a pivot limit slot, col. 9: 23-40, a fastener, bolt 42 moves within the slot.  The slot 32 of Priddy has a first end 96a with a width that narrows to a second end 96b, fig. 4, which creates a frictional contact between the fastener 42 and the sides of the slot.  The tapering allows the device to pivot quickly at first and then slowly near the second end, thereby slowing rotational movement.  The slowing of the pivot will prevent the door from jarring.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Berger to narrow to a friction fit between the slot and the pin as the pin slides within the slot in order to prevent the door from jarring open. 
Further regarding claim 3 and 14, while claim 15 states that the slot receives the door attachment structure, claims 3 and 14 recite the reverse, i.e. that the slot receives the body attachment structure.  
One of ordinary skill in the art before the effective filing date of the claimed invention is capable of reversing the limiting plate configuration such that the slot connects with the body and another plate opening (door/body connector) connects with the door instead of the configuration taught by Berger with the reasonable expectation of limiting the extent that the front door opens.  

Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cressy (US 2018/0186267).
Regarding claim 12, Cressy teaches a waste receptacle, fig. 4, comprising:
a columnar body at 1, having a waste bin holding area (within walls at 25) capable of holding a waste bin, fig. 4,
the columnar body has an upper body portion and a lower body portion wherein the upper portion includes a waste opening (“trap door” 32) through which waste can vertically enter the bin holding area;
a front door at 24 having top and bottom portions, wherein the bottom portion is pivotally attached to the lower body portion (as seen in figure 5, the circular portion at the bottom of the door represents a hinge);
Cressy does not teach the dimensions of the height, width or depth.  
Cressy teaches that it is known to change the size (“resized”) to fit the needs of different users [0022].  With this in mind, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waste receptacle of Cressy to have the claimed depth to height ratio or whatever depth to height ratio will satisfy the needs of the user based on space or other requirements as per the teaching of Cressy.

Regarding claim 19, Cressy further teaches that the elongate body has a back portion distal the front door and the waste receptacle comprises a mount device, straps 3 capable of being used to mount the waste receptacle to a wall, and being releasably attachable to the back portion (the straps can be removed, by being cut off, for example).

Claim(s) 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cressy (US 2018/0186267) in view of Ha.
Regarding claim 1, Cressy teaches a waste receptacle, fig. 4, comprising:
a columnar body at 1, having a waste bin holding area (within walls at 25) capable of holding a waste bin, fig. 4,
the columnar body has an upper body portion and a lower body portion wherein the upper portion includes a waste opening (covered by “trap door” 32) through which waste can vertically enter the bin holding area;
a front door at 24 having top and bottom portions, wherein the bottom portion is pivotally attached to the lower body portion (as seen in figure 5, the circular portion at the bottom of the door represents a hinge);
Cressy does not teach that the waste receptacle comprises an opening restraint device or the dimensions of the height, width or depth.  
Cressy teaches that it is known to change the size (“resized”) to fit the needs of different users [0022].  
With this in mind, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waste receptacle of Cressy have the claimed depth to height ratio or another depth to height ratio to satisfy the needs of the user based on space or other requirements as per the teaching of Cressy.
Ha teaches a waste receptacle with a pivoting a front door 120 having top and bottom portions; an opening restraint device, fig. 2 at 122 connected to the body and the front door and as seen in fig. 3, does not allow the front door to pivot away from the body more than about 30 degrees, fig. 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waste receptacle front door of Cressy to have an opening restraint device as taught by Ha in order to prevent the front door of falling to a horizontal position which would allow trash to spill out of the waste receptacle.  

Regarding claims 5-8, Cressy further teaches a waste opening plate (trap door 32) pivotally attached proximate the waste opening and having a spring [0118]configured to bias the waste opening plate to close the waste opening and wherein the waste opening has a top and bottom and the waste opening plate is pivotally attached to the bottom of the waste opening, fig. 4.

Regarding claim 9, as seen in fig. 5 of Cressy, the waste opening plate is in the plane of the top of the waste receptacle and the plate and top of the waste receptacle are slightly inclined.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top of the waste receptacle and waste opening plate to be horizontal rather than angled because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the waste receptacle plate of Cressy and because the change from angled to horizontal has the reasonable expectation of allowing the waste opening plate to close the waste opening. 

Claim(s) 1, 2, 4, 5, 10-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (KR 101689271 B1) in view of Liss (US 5386910).
Regarding claims 1, 10, 12, 13, Ha teaches a waste receptacle capable of being used to dispose of sanitary pads comprising:
Referring to fig. 3, an elongated body having a waste bin holding area configured to accept a waste bin 10, an upper body portion and a lower body portion, 
wherein the upper portion includes a waste opening 111a through which waste can vertically enter the bin holding area; 
a front door 120 having top and bottom portions; 
an opening restraint device, fig. 2 at 122 connected to the body and the front door and as seen in fig. 3, does not allow the front door to pivot away from the body more than about 30 degrees, fig. 3; and
a hinge (not referenced in the drawing but shown at the bottom of the door and referenced as hinge pin 114 in [0020] of the translated description) connected to the bottom portion of the front door and the lower body portion, fig. 2.
Ha does not teach the ratio between the height and depth of the bin.  
However, Liss teaches a bin with a depth to height ratio that solves the problem of space consumption, col. 1: 22-27, similar to the space consumption problem as the instant application, page 3: 5-10 of the instant application- providing low space consumption.  Liss teaches a bin height of 45 cm or 450 mm and a bin depth is 150 mm, col. 4: 14-20.  The depth is given in terms of radius 7.5 cm, double the radius gives the depth which is 15 cm or 150 mm.  The ratio of the depth over the height of Liss is 0.33.  
Because it is known to provide a wall mounted bin for an enclosed space that has a small depth in relation to the height for the purpose of less space consumption as per the teaching of Liss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions of the bin of Ha to meet a specific waste gathering need for an enclosed location to have the claimed depth to height ratio.

    PNG
    media_image2.png
    737
    638
    media_image2.png
    Greyscale

Regarding claim 2, Ha further teaches that the front door has a height and the height of the front door is at least seventy percent of the height of the waste receptacle.  As seen in fig. 3, the height of the front door is larger than 70 percent of the height of the waste receptacle.  

Regarding claim 5, Ha further teaches ta waste opening plate 140 pivotally attached proximate the waste opening.

Regarding claim 11, The references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the opening restraint device is configured to prevent the front door from pivoting away from the body no more than about 17 centimeters.  However, because the width of the trash receptacle of Ha as modified above is about 15 cm, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only open the door as far as required to remove the waste bin.  With this in mind, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extent that the trash bin opens to be whatever extent will allow the waste bin to be removed from the waste receptacle, including an opening extent of 17 cm which is a reasonable amount of opening space since the overall width of the waste receptacle of Ha as modified above is 15 cm.

Regarding claims 16 and 17, The references applied above teach all of claim 12, as applied. The references applied above do not teach the claimed waste opening width.  The references applied above do not teach the waste opening or waste receptacle width.  However it is well-known to modify the width of a waste receptacle or waste opening (which ever opening the waste is meant to be thrown through) to meet the needs of the intended type of waste.  For example, smaller openings for smaller waste items, where a smaller opening helps with odor control, or larger openings for larger waste items.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the waste receptacle or the waste opening of Ha to be the claimed width dimensions or any other width dimension as a matter of design choice to meet the needs of the type of waste being disposed of.


    PNG
    media_image3.png
    170
    509
    media_image3.png
    Greyscale

Regarding claims 4 and 18, The references applied above teach all of claim 1 and 12, as applied above.  The references applied above further teach that the omega value (ratio of the depth to the  height of the waste receptacle) is 0.33.
The references applied above do not teach that the ratio is between 0.27 and 0.32, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the depth to height ratio of the waste receptacle based on capacity needs with respect to size constraints of the location where the receptacle will be used as per the teaching of Liss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735